Exhibit 10.2

 



 

 

 

 

 

 

 

 

 

 

 

AMENDED & RESTATED CHECKPOINT THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

 

 

 

 

 

 

 

 

 



 



 

 

 

AMENDED & RESTATED CHECKPOINT THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

 

 

ARTICLE 1

PURPOSE

 

1.1.       Purpose. The purpose of the Amended and Restated Checkpoint
Therapeutics, Inc. Non-Employee Directors Compensation Plan is to attract,
retain and compensate highly-qualified individuals who are not employees of
Checkpoint Therapeutics, Inc. for service as members of the Board by providing
them with competitive compensation and an opportunity to participate in the
Company’s future growth through the granting of stock-based incentive awards.
The Company intends that the Plan will benefit the Company and its stockholders
by allowing Non-Employee Directors to have a personal financial stake in the
Company through an ownership interest in the Stock and will closely associate
the interests of Non-Employee Directors with that of the Company’s stockholders.

 

1.2.       ELIGIBILITY. All Non-Employee Directors shall automatically be
participants in the Plan.

 

ARTICLE 2

DEFINITIONS

 

2.1.       DEFINITIONS. Capitalized terms used herein and not otherwise defined
shall have the meanings given such terms in the LTIP. Unless the context clearly
indicates otherwise, the following terms shall have the following meanings:

 

(a)“Annual Equity Award” means stock options, stock awards, restricted stock,
restricted stock units, stock appreciation rights, or other awards based on or
derived from the Stock which are authorized under this Plan for award to
Non-Employee Directors under Section 6.2 of the Plan.

 

(b)“Award” means any Initial Equity Award or Annual Equity Award granted to a
Non-Employee Director under Article 6 of the Plan.

 

(c)“Basic Cash Retainer” means the annual cash retainer (excluding any
Supplemental Cash Retainer, Meeting Fees and expenses) payable by the Company to
a Non-Employee Director pursuant to Section 5.1 hereof for service as a director
of the Company, as established from time to time by the Board and set forth in
Schedule I hereto.

 

(d)“Company” means Checkpoint Therapeutics, Inc., a Delaware corporation.

 

(e)“Initial Equity Award” means stock options, stock awards, restricted stock,
restricted stock units, stock appreciation rights, or other awards based on or
derived from the Stock which are authorized under this Plan for award to
Non-Employee Directors under Section 6.1 of the Plan.

 

(f)“LTIP” means the Checkpoint Therapeutics, Inc. Amended and Restated 2015
Incentive Plan, or any subsequent equity compensation plan approved by the Board
and designated as the LTIP for purposes of this Plan.

 



 

 

 

(g)“Meeting Fees” means fees for attending a meeting of the Board or one of its
Committees as set forth in Section 5.3 hereof.

 

(h)“Non-Employee Director” means a director of the Company who is not an
employee of the Company and who is not directly compensated by the Company under
a separate Board-approved agreement with such director, or a related entity to
such director, for service as a director during a Plan Year.

 

(i)“Plan” means the Amended and Restated Checkpoint Therapeutics, Inc.
Non-Employee Directors Compensation Plan, as further amended from time to time.

 

(j)“Plan Year(s)” means the approximate twelve-month periods between annual
meetings of the stockholders of the Company.

 

(k)“Prior Plan” means the previously-executed Non-Employee Directors
Compensation Plan.

 

(l)“Supplemental Cash Retainer” means the supplemental annual cash retainer
(excluding Basic Cash Retainer, Meeting Fees and expenses) payable by the
Company to a Non-Employee Director pursuant to Section 5.2 hereof for service as
Chairman of the Board, Lead Director, or chair of a committee of the Board, as
established from time to time by the Board and set forth in Schedule I hereto.

 

ARTICLE 3

ADMINISTRATION

 

3.1.       ADMINISTRATION. The Plan shall be administered by the Board, or, at
the discretion of the Board from time to time, the Plan may be administered by a
committee of the Board. Subject to the provisions of the Plan, the Board shall
be authorized to interpret the Plan, to establish, amend and rescind any rules
and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The Board’s
interpretation of the Plan, and all actions taken and determinations made by the
Board pursuant to the powers vested in it hereunder, shall be conclusive and
binding upon all parties concerned including the Company, its stockholders and
persons granted awards under the Plan. The Board may appoint a plan
administrator to carry out the ministerial functions of the Plan, but the
administrator shall have no other authority or powers of the Board. To the
extent the Board has delegated any authority and responsibility under this Plan
to a committee of the Board, such committee shall have the powers and
protections of the Board hereunder, and any reference herein to the Board (other
than in this Section 4.1) shall include such committee. To the extent any action
of the Board under the Plan conflicts with actions taken by such committee, the
actions of the Board shall control.

 

3.2.       RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan.

 

3.3.       INDEMNIFICATION. Each person who is or has been a member of the Board
or who otherwise participates in the administration or operation of the Plan
shall be indemnified by the Company against, and held harmless from, any loss,
cost, liability or expense that may be imposed upon or incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding in which
such person may be involved by reason of any action taken or failure to act
under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Board, to defend the same at the Company’s
own expense before he or she undertakes to defend it on his or her own behalf.
This right of indemnification shall not be exclusive of any other rights of
indemnification.

 



 -2- 

 

 

ARTICLE 4

SHARES

 

4.1.       SOURCE OF SHARES FOR THE PLAN. The Awards and shares of Stock that
may be issued pursuant to the Plan shall be issued under the LTIP, subject to
all of the terms and conditions of the LTIP, including but not limited to
Section 5.1 of the LTIP, which provides that the maximum aggregate number of
Shares associated with any Award granted under this Plan in any calendar year to
any one Non-Employee Director shall be 100,000 Shares. The terms contained in
the LTIP are incorporated into and made a part of this Plan with respect to
Awards granted pursuant hereto, and any such Awards shall be governed by and
construed in accordance with the LTIP. In the event of any actual or alleged
conflict between the provisions of the LTIP and the provisions of this Plan, the
provisions of the LTIP shall be controlling and determinative. The Plan is
considered to be and shall be operated as a subplan of the LTIP, and does not
constitute a separate source of shares for the grant of the Awards provided
herein.

 

ARTICLE 5

CASH COMPENSATION

 

5.1.       BASIC CASH RETAINER. Each Non-Employee Director shall be paid a Basic
Cash Retainer for service as a director during each Plan Year, payable in
advance, on the first business day following each annual meeting of
stockholders. The amount of the Basic Cash Retainer shall be established from
time to time by the Board. The amount of the Basic Cash Retainer is set forth in
Schedule I, as amended from time to time by the Board. Each person who first
becomes an Non-Employee Director on a date other than an annual meeting date
shall be paid a pro rata amount of the Basic Cash Retainer for that Plan Year to
reflect the actual number of days served in the Plan Year.

 

5.2.       SUPPLEMENTAL CASH RETAINER. The Chairman of the Board, Lead Director,
and chairs of each committee of the Board may be paid a Supplemental Cash
Retainer during a Plan Year, payable at the same times as installments of the
Basic Cash Retainer are paid. The amount of the Supplemental Cash Retainers
shall be established from time to time by the Board, and shall be set forth in
Schedule I, as amended from time to time by the Board. A pro rata Supplemental
Cash Retainer will be paid to any Non-Employee Director who is elected by the
Board to a position eligible for a Supplemental Cash Retainer on a date other
than the beginning of a Plan Year, to reflect the actual number of days served
in such eligible capacity during the Plan Year.

 

5.3.       MEETING FEES. Each Non-Employee Director may be paid a fee for each
meeting of the Board or committee thereof in which he or she participates. The
amount of the fees, if any, shall be established from time to time by the Board
and shall be set forth in Schedule I, as amended from time to time by the Board.
For purposes of this provision, casual or unscheduled conferences among
directors shall not constitute an official meeting.

 

5.4.       EXPENSE REIMBURSEMENT. All Non-Employee Directors shall be reimbursed
for reasonable travel and out-of-pocket expenses in connection with attendance
at meetings of the Board and its committees, or other Company functions at which
the Chief Executive Officer, Chairman of the Board, or Lead Director requests
the director to participate.

 



 -3- 

 

 

ARTICLE 6

EQUITY AWARDS

 

6.1       INITIAL EQUITY AWARD. Subject to share availability under the LTIP, on
the first date a Non-Employee Director is initially elected or appointed to the
Board, he or she shall be granted an Initial Equity Award. The Initial Equity
Award is set forth in Schedule I, as amended from time to time by the Board.
Such Initial Equity Award shall be subject to the terms and restrictions
described in Schedule I and below in this Article 6.

 

6.2       ANNUAL EQUITY AWARD. Subject to share availability under the LTIP, on
the day following each annual meeting of the Company’s stockholders, each
Non-Employee Director serving as such on that date (other than a director who
first became a Non-Employee Director at the stockholders meeting held on the
previous day) shall be granted an Annual Equity Award. The Annual Equity Award
is set forth in Schedule I, as amended from time to time by the Board. Such
Annual Equity Award shall be subject to the terms and restrictions described in
Schedule I and below in this Article 6.

 

6.3       TERMS AND CONDITIONS OF AWARDS. Awards granted under this Article 6
shall be subject to the terms and conditions described below and in the LTIP.

 

(a)Vesting. Each Award granted under this Plan shall vest as provided in
Schedule I, as amended from time to time by the Board; provided, however, that
each Award shall become fully vested upon the occurrence of a Change of Control.

 

(b)Effect of Termination of Directorship. Upon termination of a Non-Employee
Director’s membership on the Board for any reason (including without limitation,
by reason of death, Disability, retirement or failure to be re-nominated or
re-elected as a director), the Non-Employee Director shall forfeit all of his or
her right, title and interest in and to any unvested portion of the Initial
Equity Award or Annual Equity Award, as the case may be.

 

(c)Award Certificates. All Awards shall be evidenced by a written Award
Certificate between the Company and the Non-Employee Director, which shall
include such provisions, not inconsistent with the Plan or the LTIP, as may be
specified by the Board.

 

6.4       ADJUSTMENTS. The adjustment provisions of the LTIP shall apply with
respect to Awards granted pursuant to this Plan. Without limiting the foregoing,
in the event of a subdivision of the outstanding Stock (stock-split), a
declaration of a dividend payable in shares of Stock, or a combination or
consolidation of the outstanding Stock into a lesser number of shares of Stock,
the number of Awards to be granted to Non-Employee Directors in accordance with
Article 6 hereof shall be adjusted proportionately and the shares of Stock then
subject to each Award shall automatically be adjusted proportionately without
any change in the aggregate purchase price therefore.

 

ARTICLE 7

Amendment, Modification and Termination

 

7.1.       AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any time
and from time to time, amend, modify or terminate the Plan without stockholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, require stockholder approval under applicable
laws, policies or regulations or the applicable listing or other requirements of
a securities exchange on which the Stock is listed or traded, then such
amendment shall be subject to stockholder approval; and provided further, that
the Board may condition any other amendment or modification on the approval of
stockholders of the Company for any reason. This Plan amends, restates,
supersedes and replaces in its entirety the Prior Plan.

 



 -4- 

 

 

ARTICLE 8

General Provisions

 

8.1.       EXPENSES OF THE PLAN. The expenses of administering the Plan shall be
borne by the Company.

 

8.2.       EFFECTIVE DATE AND DURATION OF THE PLAN. The Plan shall be effective
as of the date it is approved by the Board. The Plan shall remain in effect
until terminated by the Board.

 

 

  CHECKPOINT THERAPEUTICS, Inc.                   By:  /s/ James F. Oliviero   
Name:  James F. Oliviero    Title:  President & CEO 

 



 -5- 

 

 

SCHEDULE I

 

Effective as of January 8, 2016

 

The following shall remain in effect until changed by the Board:

 

Basic Cash Retainer:  $50,000, paid quarterly in advance ($12,500 per quarter).
     Supplemental Cash Retainer for Audit Chair:  $10,000, paid quarterly in
advance ($2,500 per quarter).      Initial Equity Award: 

50,000 shares of Restricted Stock, which shares shall vest and become
non-forfeitable in equal annual installments over three years, beginning on the
third (3rd) anniversary of the Grant Date, subject to the Non-Employee
Director’s continued service on the Board on such date.

     Annual Equity Award: 

The greater of (i) a number of shares of Restricted Stock having a fair market
value on the Grant Date of $50,000, or (ii) 10,000 shares of Restricted Stock,
which shares shall vest and become non-forfeitable on the third (3rd)
anniversary of the Grant Date, subject to the Non-Employee Director’s continued
service on the Board on such date.

 

 -6- 



